Case 1:19-cr-00902-AT Document 35 Filed 07/21/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
UNITED STATES OF AMERICA, DOC #
DATE FILED: _ 7/21/2021
-against-
MIGUEL NIVAR, 19 Cr. 902 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

The Court will hold an initial conference on the violation of supervised release in this
action on July 28, 2021, at 4:00 p.m., using the Court’s videoconferencing software. See Jn re
Coronavirus/Covid-19 Pandemic, No. 20 Misc. 176 (S.D.N.Y. June 15, 2021), ECF No. 6
(finding that the COVID-19 pandemic “make[s] it necessary for the judges in this District to be
able to continue to conduct proceedings remotely.””). Chambers will provide the parties with
instructions on how to appear via video.

To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding. Co-counsel, members
of the press, and the public may access the audio feed of the conference by calling (888) 398-
2342 or (215) 861-0674 and entering access code 5598827. All of those accessing the
conference—whether in listen-only mode or otherwise—are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

SO ORDERED.

Dated: July 21, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
